       Case 2:16-md-02724-CMR Document 1224 Filed 02/12/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                      MDL No. 2724
PRICING ANTITRUST LITIGATION                        16-MD-2724

                                                    HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS




                                 NOTICE OF APPEARANCE

       Please enter the appearance of Edoardo Murillo, attorney for Lupin Pharmaceuticals, Inc.,

in the above-captioned action.

       Dated this 12th day of February, 2020.

                                                     /s/ Edoardo Murillo
                                                Edoardo Murillo
                                                LOWENSTEIN SANDLER LLP
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                Tel: (973) 422-2958
                                                Fax: (973) 597-2400
                                                emurillo@lowenstein.com
       Case 2:16-md-02724-CMR Document 1224 Filed 02/12/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I, Edoardo Murillo, hereby certify that on February 12, 2020, I caused a true and correct

copy of the foregoing Notice of Appearance to be served upon all counsel of record by operation

of the electronic filing system of the United States District Court for the Eastern District of

Pennsylvania.

                                                     /s/ Edoardo Murillo
                                                  Edoardo Murillo
